                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
CHARLES J. MELTON,                   :
            Plaintiff,               :
      v.                             :
                                     :                  CIVIL ACTION NO. 18-270
TEMPLE UNIVERSITY POLICE             :
STATION and BARTON ALLIED            :
SECURITY,                            :
            Defendants.              :
____________________________________:


       AND NOW, this 19th day of August 2019, upon consideration of Defendants’ motions to

dismiss [Doc. Nos. 30 and 32], and any responses thereto, it is hereby ORDERED that:

   1. The motions to dismiss are GRANTED;

   2. Plaintiff’s federal constitutional claims are DISMISSED with prejudice;

   3. Plaintiff’s state law claims against both Defendants are DISMISSED without prejudice

       to Plaintiff’s ability to file them in state court;

   4. Plaintiff’s Motion for Discovery/Speedy Trial [Doc. No. 35] is DISMISSSED as moot;

       and

   5. The Clerk is directed to CLOSE this case.

It is so ORDERED.

                                                        BY THE COURT:

                                                        /s/ Cynthia M. Rufe
                                                        _____________________
                                                        CYNTHIA M. RUFE, J.
